Interim Decision #2073

MATTER OF RAMIREZ
In Visa Petition Proceedings
A-19660733
Decided by Board March, 11, 1971
Legitimation of beneficiary, who was born out of wedlock, was not accomplished by act of acknowledgment of paternity by the U.S. citizen petitioner in Louisiana in 1970 when he had legitimate children, since, under
the law of Louisiana, a parent cannot legitimate his natural child by notarial act of acknowledgment when there exist on the part of such parent
legitimate ascendants or descendants.

The petitioner appeals the decision of the District Director denying this visa petition filed to accord the beneficiary immediate
relative status as the child of a United States citizen. The District Director determined that the petitioner failed to establish
that he married the beneficiary's mother or otherwise legitimated
he beneficiary in accordance with the provisions of section
01 (b) (1) (C) . We affirm that decision.
The petitioner is a native of Honduras who became a naturalcitizen on March 4, 1964. The beneficiary, a native and citien of Honduras, was born on February 5, 1954 in Tela, Atlanda, Honduras, and resides in Honduras. The petitioner never
iarried the beneficiary's mother. The beneficiary's birth certifiate presented in support of this petition does not mention the faier's name but lists the mother as unmarried and the beneficiary
her illegitimate son. No evidence was presented of acknowlIgement by the father at the time of birth registration.
The petitioner's residence is in New Orleans, Louisiana. In
ipport of the petition, the petitioner submitted an Act of Aclowledgement executed on October 4, 1970 at New Orleans, Louiana, wherein he acknowledges that he is the father of the benejary, that he did not marry the beneficiary's mother, and that
e beneficiary was born out of wedlock. The petitioner is presitly married. He has eight legitimate children of this present
arriage and two others by a prior marriage.

666

Interim Decision #2073
Section 101(b) (1) (C) defines the term "child" to mean a child
legitimated under the law of the child's residence or domicile, or
under the law of the father's residence or domicile, whether inside or outside of the United States. Under the Civil Code of Honduras, although there are other legal requirements, legitimation
can only be accomplished through the marriage of the child's natural parents.' It is, therefore, clear that the beneficiary is not the
legitimated child under the law of the place of his residence because there was no marriage of the natural mother with the natural father.
The Louisiana Revised Civil Code provides for the legitimation
of a child born out of wedlock by the subsequent marriage of the
natural parents provided the child was formally or informally acknowledged as their child by them before or after the marriage. 2
Morev,antulfhmoerastpwlgime
by a notarial act of acknowledgment, but only the offspring of
parents who, at the time of conception, could have contracted
marriage can be legitimated in that manner. However, a parent
cannot legitimate his natural child by notarial act of acknowledgment, when there exist on the part of such parent legitimate
ascendants or descendants. 3 The fact that this petitioner has at
least eight legitimate descendants precluded him from accomplishing the beneficiary legitimation through a notarial act of acknowledgment under the laws of Louisiana.
ORDER: It is ordered that the appeal be and the same is
hereby dismissed.

Code of Honduras, Title XIV, Articles 205-208,276 and 277.
The
Louisiana Revised Civil Code, Article 198.
3 Id. Article 200.

2

667

